Citation Nr: 0716462	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury and postoperative residuals, L5-S1 hemilaminectomy and 
diskectomy with L5-S1 transverse process fusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served in the Army on active duty from July 1977 
to December 1977, with additional service in the Georgia Army 
National Guard from April 1977 to April 1983 and from April 
1986 to April 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.  In 
February 2006, the Board remanded the claim for further 
development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current back disability is related to his service.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2002, September 
2004, and March 2006; rating decisions in August 2002, 
October 2002, and December 2002; and a statement of the case 
in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.

The veteran claims that in June 1995, he injured his back 
service while hand digging a ditch in Egypt.

The service personnel records do not show service in Egypt 
and the only Foreign Service documented is time served in 
Saudi Arabia from July 1992 to August 1992.  The veteran 
submitted a July 1995 leave and earnings statement (LES) that 
reflects that the veteran was paid for a period of ADT from 
June 1995 to July 1995.  However, the statement does not show 
that the veteran served in Egypt, or that he sustained a back 
injury in June 1995.

The veteran provided statements in support of his claim dated 
January 2002 and April 2002, from J. W. and Project Officer 
A.V.B., respectively.  J.W. was working with him in Egypt at 
the time of the claimed back injury and stated that he 
remembered working with the veteran in June 1995, as well as 
his complaints of back and leg pain while they were working 
on the project.  He also said that the veteran never went to 
sick call.  The second statement was from Project Officer 
A.V.B. who reported that she was in charge of a project in 
Egypt in June 1995 and required the assistance of the veteran 
in digging a trench for a wash rack.  She said that the 
trench had to be dug by hand and that the veteran was one of 
the individuals that dug the trench.   However, she was not 
aware that the veteran hurt his back until she returned to 
her Guard unit.  She explained that the veteran missed 
several drills and later learned that he had back surgery

The veteran's service medical records include a June 1993 
quadrennial physical examination report that is void of 
findings, complaints, symptoms, or diagnosis of a back 
condition.  In the May 1997 quadrennial physical examination 
report, the veteran provided a history that included a HNP 
(herniated nucleus pulposus) and back surgery in November 
1995 for a ruptured disc; a work-related back injury for 
which he was receiving workers' compensation; and a history 
of back pain dating back to 1995 and 1996.  A September 1998 
clinical note shows a history of back pain, degenerative disc 
disease, and herniated disc.  The note states that the 
veteran passed the "over 40 physical" in May 1997 and then 
re-injured his back on a civilian job and underwent a spinal 
fusion in November 1997.  He had continued pain and limited 
range of motion since then.  His condition was assessed as 
lumbar disc disease ten months status post spinal fusion with 
continued pain and limitations of activity.  The physician 
determined that he was not retainable and referred him to the 
unit for discharge.  In 1999, the State Medical Review Board 
determined that he was medically unfit for retention and he 
was honorably discharged in April 1999.

Private medical records include treatment records from the 
veteran's neurologist Dr. L., family practice physician Dr. 
P., and hospital records.  In August 1995, the veteran sought 
treatment of his back condition from his family physician, 
Dr. P.  The August 1995 initial treatment record notes that 
he did a lot of lifting at his job and had some substantial 
lower back pain on the left going into the hip.  Upon 
evaluation, his condition was diagnosed as a lower back 
strain.  An MRI examination showed transitional S-1 segment 
with minimal wedging of T-12, L-spine otherwise negative.  In 
September1995, he was admitted to the hospital with possible 
mild left radiculopathy and a lot of muscle spasm and strain 
in the left lower back and hip area.  His condition was 
assessed as primarily muscle spasms and strain which later 
improved and he was released the following day.  In October 
1996, he reported that his back was doing great.  In February 
1997, he had complaints of work-related lower back pain, 
assessed as a resolving lower back strain.  In August 2002, 
Dr. P. diagnosed his condition as chronic low back pain (with 
depression secondary to low back pain).  A September 2002 
treatment note shows that the veteran received ongoing 
management of chronic to moderate severe backache and states 
that he had a service connected injury when he first 
presented for treatment in 1995.

In a September 2002 opinion, Dr. P. opined that based on the 
veteran's presentation and history he provided, "the 
precipitating cause of his back disease dated back prior to 
August 21," as he had complaints several weeks prior to 
receiving treatment.  Dr. P. further opined that "any disc 
herniation [the veteran] sustained occurred prior to August 
21 and based on his history it would suitably correlate with 
the heavy lifting he had to do while on active duty."

In October 1995, the veteran's back condition was evaluated 
by neurologist Dr. L. who noted that the veteran performed a 
lot of heavy physical activity and bending at work that led 
to low back and left leg pain in August 1995.  An MRI 
examination showed a ruptured disc at L5-S1 with compression 
of the left S1 nerve root.  In November 1995, Dr. L. 
performed a left L5-S1 hemilaminectomy, also referred to as a 
lumbar laminectomy.  In September 1996, the veteran was pain 
free and returned to work without restrictions.  A July 1997 
MRI showed a previous left hemilaminectomy at L5-S1 with 
enhancing scar tissue about the left lateral aspect of the 
spinal canal encompassing the left S1 root.  There were no 
residual, recurrent, or new disc herniations, but there was 
slight clumping on the nerve roots within the thecal sac at 
L3-4 and at L5 possibly indicative of arachnoid adhesions.  
In September 1997, the veteran complained of increased pain 
from bouncing on a forklift at work.  A lumbar discogram in 
September 1997 revealed a degenerative disc at L5-S1.  In 
November 1997, Dr. L. performed a lumbar laminectomy, 
discectomy and internal fixation with rods and pedicle 
screws.  The hospital admission records states that the 
veteran originally injured himself at work in August of 1995.  
In September 1999, Dr. L. determined that he reached maximum 
medical improvement.

In an October 2002 opinion, Dr. L. explained that he was 
asked to relate a back injury sustained by the veteran in 
June 1995 to a condition that eventually resulted in surgery 
and inability to perform his job duties in the military.  Dr. 
L. stated that he read the sworn statement of Ms. V-B. and 
that "apparently" he injured his back while laying pipe and 
suffered another on-the-job injury in August 1995.  The 
neurologist opined that "[t]he second injury occurred only 
two months after the first injury and apparently was an 
aggravation of the first injury."

In January 2000, the veteran was granted disability 
compensation from the Social Security Administration (SSA) 
due to his back disability.  Associated records include 
functional capacity assessment form dated March 1998 and July 
1998.  In March 1998, he stated that he hurt himself in 
August 1995.  In July 1998, the veteran stated  that the 
onset of his back pain began in August 1995.  Neither form 
includes a history of a back injury in service.

The veteran underwent VA neurological and spine examinations 
in December 1999.  The VA neurological examination report 
includes a history of chronic low back pain since August 
1995.  The veteran stated that he had a job-related acute 
back strain in August 1995 while unloading trucks for the 
state of Georgia and the National Guard.  He presented with 
complaints of chronic lumbar pain with radiculopathy to left 
calf.  His condition was diagnosed as failed back surgery 
syndrome, status post multiple back surgeries for chronic 
lumbar strain.

The history provided in the VA spine examination report 
states that "the injury occurred not by any specific 
incident" but that the veteran was with the Army National 
Guard working with the State Department Administrative 
Services, unloading trucks, inventory, lifting heavy 
equipment and noticed some low back pain in August 1995.  
Upon examination, his condition was assessed as status post 
L5-S1 laminectomy and fusion; symptoms and signs of left L5 
distribution radiating pain; and mild degenerative changes of 
the lumbosacral spine radiographically.

In September 2006, the veteran underwent a second VA spine 
examination.  The report notes that the claims file was not 
available for review.  While unable to identify a specific 
event as the cause of his back pain when examined in 1999, 
the veteran provided a detailed account of the June 1995 
incident; while digging a trench by hand with minimal 
equipment he suddenly felt pain in the lower back with 
associated tingling sensations on the left leg.  He told the 
examiner that upon his return to Georgia, he could barely 
walk and sought care from his private physician.  The history 
of an August 1995 work-related back injury was not provided 
in the September 2006 VA examination report.  After 
diagnostic tests were performed, his condition was diagnosed 
as status post L5-S1 hemilaminectomy and diskectomy with L5-
S1 transverse fusion and spinal stenosis at the level of L3-4 
secondary to annular bulging disk with central protrusion and 
hypertrophied ligamentum flavum.  The examiner opined that 
the "veteran's current back pain is at least as likely as 
not 50/50 probability caused by or a result of back pain or 
injury from June 1995."  The examiner further opined that 
"[t]he veteran's injury correlates with the time he sought 
treatment when he returned from deployment."  In a November 
2006 addendum, the examiner stated that upon review of the 
claims file, the September 2006 opinion remained unchanged.

The Board has considered the September 2002 private opinion 
that the veteran's disc suitably correlates with the heavy 
lifting he had to do while on active duty; the October 2002 
private opinion that he "apparently" injured his back while 
laying pipe and suffered another on-the-job injury in August 
1995; and the September 2006 VA opinion that his current back 
pain is at least as likely as not 50/50 probability caused by 
or a result of back pain or injury from June 1995.  However, 
while these reports have probative value, the opinions are 
unsupported by the service personnel records and service 
medical records which are void of evidence of a back injury 
in service.  Furthermore, the opinions indicate that the 
physicians relied part upon the subjective history provided 
by the veteran in making their opinions.  The June 1995 back 
injury from digging a ditch is not corroborated by objective 
evidence.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board notes that while the veteran is now claiming that 
he injured his back in June 1995 in service, initial private 
treatment records, hospital records, SSA functional capacity 
assessment forms, as well as the December 1999 VA examination 
reports, show a history of work-related back pain dating back 
to August 1995 and are void of references to the June 1995 
claimed service related back injury.  The veteran's July 1999 
application for compensation notes an August 1995 back injury 
and in a May 2001 statement in support of claim, he states 
that he began to have lower back problems in August 1995.  
The veteran's current claim that he injured his back in June 
1995 while hand digging a ditch in Egypt, though assumed as 
credible, would not likely outweigh his numerous earlier 
statements made more contemporaneous to the work-related 
injury in August 1995.  The statements provided by J.W. and 
the project officer show the veteran's complaints of a back 
injury and back pain, but do not relate the veteran's back 
disability to service.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his back 
disability began during, or is a result of, his service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim and service connection for residuals of a 
back injury and postoperative residuals, L5-S1 
hemilaminectomy and diskectomy with L5-S1 transverse process 
fusion, is denied.


ORDER

Service connection for residuals of a back injury and 
postoperative residuals, L5-S1 hemilaminectomy and diskectomy 
with L5-S1 transverse process fusion is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


